Upshur, J.
delivered the resolution of the court. In an indictment for aiding and assisting in fighting a duel,'* it is indispensable to charge that a duel was fought. Perhaps, it was the intention of the attorney to do so in this instance, and the language'of the indictment may possibly be susceptible of such a construction. But it is also susceptible of a different construction; and, therefore, is wanting in that directness and precision of averment, which are necessary in all indictments. This defect being, in our opinion, fatal, we have not thought it necessary to turn our attention to other objections. This court advises, that the demurrer be sustained.